Citation Nr: 9929431	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  96-23 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1952 to 
March 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO) in which the veteran was denied service 
connection for hearing loss as secondary to tonsillitis and 
ear infections for being not well grounded.  

The veteran raised a claim for dental care in the statement 
attached to the March 1995 application.  This matter is 
referred to the RO.  


FINDINGS OF FACT

1.  The medical evidence shows a currently disability of 
bilateral hearing loss.  

2.  There is medical evidence of a nexus between a current 
disability of bilateral hearing loss and in-service 
tonsillitis, ear infections, and mortar exposure.  


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.385 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The February 1952 enlistment examination report shows that 
the veteran's ears were normal, with hearing test results of 
15/15 in the right ear and 15/15 in the left ear.  The report 
does not show audiometric test results.  

Service medical records show that the veteran was admitted to 
the hospital in March 1952 for acute tonsillitis.  A few days 
later, the veteran complained of pain in his right ear, and 
the diagnosis was acute otitis of the media of the right ear.  
Upon discharge later that month, the diagnosis was acute 
tonsillitis and acute otitis media.  

The March 1954 discharge examination report stated that the 
veteran's ears were normal, with hearing test results of 
15/15 in the right ear and 15/15 in the left ear.  The report 
does not show audiometric test results.  

In January 1995, the veteran underwent a VA hearing 
examination.  The diagnosis was mild to moderate hearing loss 
in the right ear and mild to severe hearing loss in the left 
ear; it was noted that he had a sensorineural hearing loss.  
The veteran was to see a service officer to make a claim for 
hearing loss due to illness and noise exposure (mortar).  

The veteran's March 1995 application alleged that he was hard 
of hearing because of events during service.  Prior to the 
March 1952 hospitalization, he alleged that he was refused 
treatment 5 times although he was in a great deal of pain and 
had a knot under his ear as big as a softball.  When he was 
finally allowed to see the military doctor, he was admitted 
to the hospital for approximately a month and underwent a 
tonsillectomy.  Upon return to basic training, his ears felt 
like they were full of water, and he could not hear.  The 
veteran alleged that he was refused treatment because he did 
not have a fever.  He claimed that working as a mortar man 
made his hearing worse.  

At the August 1995 VA hearing examination, the veteran 
reported a 4-year history of noise exposure from military 
artillery.  He reported an ear infection requiring 
hospitalization while in the military, followed by subjective 
loss of hearing on the left side.  The diagnosis was mild to 
moderate sensorineural hearing loss of the right ear and 
severe high frequency sensorineural hearing loss of the left 
ear.  

The veteran's March 1996 notice of disagreement further 
alleged that, while in service, he could not march in step 
because he could not hear the drums.  Although he went on 
sick call 2 more times, he was refused treatment because he 
did not have a fever.  The veteran also alleged in his June 
1996 appeal that he was placed on a 60-millimeter mortar 
squad, and the loud shelling made his hearing worse.  

The August 1996 statement of accredited representative 
alleged that the veteran was exposed to loud noises on a 
daily basis while in service.  In addition, the 
representative alleged that in-service treatments of 
antibiotics could cause damage to the veteran's 8th nerve, 
which in turn could lead to irreversible deafness.  


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).  In Godfrey the Court provided the following 
guidance: "If evidence should sufficiently demonstrate a 
medical relationship between the veteran's in-service 
exposure to loud noise and his current disability, it would 
follow that the veteran incurred an injury in service; the 
requirements of section 1110 would be satisfied."  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1998).  When there is aggravation of a 
nonservice-connected condition which is proximately due to or 
the result of service-connected disease or injury, the 
claimant will be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Where a veteran claims a new disease or disability that is 
the result of his service-connected disability, competent 
evidence must be submitted to make the claim well grounded.  
See Jones (Wayne) v. Brown, 7 Vet. App. 134 (1994).  

Audiometric testing measures threshold hearing levels in 
decibels (dB) over a range of frequencies in Hertz (Hz); the 
threshold for normal hearing is from zero to 20 dB, a higher 
threshold indicates some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).  Under the provisions of 38 
C.F.R. § 3.385 (1998), impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of frequencies of 500, 1,000, 2,000, 3,000 or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  


Analysis

The medical evidence establishes that the veteran currently 
has a bilateral hearing loss disability under 38 C.F.R. 
§ 3.385.  The August 1995 audiological examination by a VA 
physician revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
25
50
LEFT
15
10
15
80
80

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The diagnosis was mild to moderate sensorineural hearing loss 
with normal speech discrimination in the right ear and severe 
high frequency sensorineural hearing loss with normal speech 
discrimination in the left ear.  

The veteran has a current disability of bilateral hearing 
loss.  Moreover, while there is no definitive opinion as to 
the etiology of the hearing loss, on a VA audiometric 
evaluation in January 1995, the examiner did indicate that 
the plan was to have the veteran make a claim for hearing 
loss due to illness and noise exposure due to mortars.  Since 
it appears that the examiner considered this course of action 
to be the proper course, it implies that at least some 
evidence of a nexus to service.  Moreover, the March 1952 
service medical records showed a simultaneous diagnosis of 
tonsillitis and otitis.  The veteran has reported that he was 
a mortar man and that daily exposure to shelling noises 
during service caused his hearing to worsen.  The Court has 
held that lay witnesses are competent to provide testimony 
that may be sufficient to substantiate a claim of service 
connection for an injury.  Rhodes v. Brown, 4 Vet. App. 124, 
126-127 (1993); Cartright v. Derwinski, 2 Vet. App. 24, 25-26 
(1991). 

In light of the above, the veteran's claim is plausible.  


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is well grounded.  


REMAND

We have found that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, we find that he has presented a claim which is not 
implausible.  The Department of Veterans Affairs (hereinafter 
VA) has a statutory duty to assist the appellant in the 
development of facts pertinent to his well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.103(a), 
3.159 (1993).  

While there is some evidence suggesting a nexus between the 
veteran's hearing loss and either an illness during service 
or exposure to noise, it is not clear that the reviewing 
physician had the opportunity to review the veteran's medical 
records or that he obtained an accurate medical history.  In 
light of the duty to assist the veteran, the Board is of the 
opinion that further development is desirable.  

The case is REMANDED for the following action:

1.  The RO should contact the veteran to 
determine he has been treated for hearing 
loss since his discharge from service.  
Any records which are identified and were 
not previously obtained should be 
secured.  

2.  The veteran should be afforded an ear 
examination.  The examiner should review 
the veteran's medical records, as well as 
his statements regarding his hearing 
difficulty and ear problems in service, 
to determine whether it is at least as 
likely as not that his current hearing 
loss is the result of disease or 
infection during service or noise 
exposure during service.  The reasoning 
which forms the basis for the opinion 
should be set forth.  The veteran's 
claims folder should be made available to 
the examiner for review.  

When this development has been completed, the claim should be 
reviewed by the RO.  If any benefit sought on appeal is not 
granted, the appellant and his representative should be given 
a supplemental statement of the case with regard to the 
additional development and should also be afforded an 
opportunity to respond.  The record should be returned to the 
Board for further appellate consideration, if in order.

No action by the appellant or his representative is required 
until further notice is received.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

